                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ATLANTIC HYDROCARBON, LLC,                                No. 4:17-CV-02090

                Plaintiff.                                (Judge Brann)

       v.

SWN PRODUCTION COMPANY, LLC,

                Defendant.

                                        ORDER

                                  FEBRUARY 26, 2019

       In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

  1.        Defendant’s Motion for Judgment on the Pleadings, ECF No. 25, is

            GRANTED.

  2.        Plaintiff’s Amended Complaint, ECF No. 7, is DISMISSED WITH

            PREJUDICE.

  3.        The Joint Motion for Temporary Stay, ECF No. 29, is DENIED AS

            MOOT.

  4.        The Clerk of Court is directed to close this case.

                                                BY THE COURT:


                                                s/ Matthew W. Brann
                                                Matthew W. Brann
                                                United States District Judge
